Title: To George Washington from Rufus King, 27 October 1797
From: King, Rufus
To: Washington, George



Dear Sir,
London Octr 27th 1797

I have had the honor to receive your Letter of the 31st of July, and according to your request, have procured, and now send inclosed

the Affidavit of Mr Harrison the Publisher of the London Gazette, that the Chancery Order which you some months since sent to me for that purpose had been published in that News Paper for nine weeks successively. With the most perfect Respect and Esteem, I have the honor to be, Dear Sir, Your ob: & faithful Servant

Rufus King

